Ross, J., dissenting:
I dissent. Conceding the validity of the proceedings taken by the “ Santa Cruz Gap Turnpike Joint Stock Company,” under the provisions of the Code, for the purpose of prolonging its existence, the extension of its existence as a corporation did not, in my opinion, carry with it the right to collect any tolls beyond the period of twenty years from the date of its original organization, at the expiration of which period, according to the law applicable to its original organization, the road in question was to become a free public highway.